1                                                                    JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11   TIMOTHY J. MCILWAIN,                      ) Case No. CV 18-5275-DMG (SKx)
                                               )
12                            Plaintiff,       )
                                               )
13               v.                            )
                                               ) JUDGMENT
14                                             )
     JAMES NATHANIEL BROWN,                    )
15                                             )
                                               )
16                                             )
                              Defendant.       )
17                                             )
                                               )
18                                             )
19
20         The Court having granted Defendant James Nathaniel Brown’s motion to dismiss by
21   order dated March 24, 2020 [Doc. # 61],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendant and against Plaintiff Timothy J. McIlwain.
24
25   DATED: March 24, 2020
26                                                           DOLLY M. GEE
27                                                   UNITED STATES DISTRICT JUDGE

28



                                               -1-
